Citation Nr: 1142811	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for a right foot disorder, to include right foot fibroma.

3.  Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a right foot fibroma, and an April 2007 rating decision of the VA RO in San Juan, Puerto Rico, which denied service connection for a left foot condition and declined to reopen the Veteran's claim for service connection for diabetes mellitus, type II, on the basis that new and material evidence had not been submitted.

In October 2006, the San Juan RO issued a rating decision denying service connection for a right foot disorder as a separate issue from the claim for service connection for a right foot fibroma.  The April 2007 rating decision continued the previous denial of service connection for a right foot disorder and declined to reopen the claim for service connection for a right foot fibroma on the basis that the evidence submitted was not new and material.  The Board finds that the issues of entitlement to service connection for a right foot fibroma and a right foot disorder constitute the same claim; the latter is too general to constitute a distinctly diagnosed disorder.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (2008).  Indeed, the Veteran's complained of symptoms have been the same over the years irrespective of the RO's characterization of the claimed disability.  

Furthermore, this claim has been continuously pending since September 2000 as the Veteran perfected an appeal in September 2002.  See Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011) (holding that 38 U.S.C.A. §  7105(d)(3) does not impose a particular format or degree of specificity for the Veteran's appeal and VA operates under a duty to read the documents that a claimant has submitted liberally and sympathetically).  The Veteran filed a notice of disagreement with the March 2002 denial of service connection for a right foot fibroma in April 2002.  A statement of the case (and notice thereof) was issued on September 27, 2002.  The Board recognizes that in October 2002, a VA Form 9 was submitted on behalf of the Veteran and signed by an individual who was not authorized to sign the form by the American Legion according to a May 2005 deferred rating decision.  Prior to that filing, however, the Veteran submitted a signed statement in September 2002 in which he clearly articulated that he desired to "formal[ly] appeal" the right foot issue.  As discussed in Rivera, the Veteran was not required to perfect his appeal in a particular format (i.e., VA Form 9).  

The Board further recognizes that the filing signed by the Veteran was received (September 23, 2002) prior to the issuance of the statement of the case.  The express writing of 38 U.S.C.A. § 7105(a) (West 2002) states that "appellate review will be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished."  In Archbold v. Brown, 9 Vet. App. 124, 132 (1996), however, the United States Court of Appeals for Veterans Claims (Court) found that the issuance of a statement of the case is not an absolute requirement for acceptance of a substantive appeal.  Where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the RO in denying the claim, the Court found that the statement meets the requirement for a timely filed substantive appeal, even if it is filed prior to the issuance of the statement of the case.  The Board notes that the Veteran's September 2002 substantive appeal was received within the one-year appeal period of the issuance of the March 2002 rating decision, identified the issue of entitlement to service connection for fibroma of the right foot, and demonstrated the Veteran's intent to move forward with the claim.  Given the foregoing, the Board concludes that all of the elements necessary for a perfected appeal on the issue was completed at that time.  Therefore, there is no requirement that the Veteran submit new and material evidence with regard to any claimed right foot disorder.  Accordingly, the Veteran's right foot claims have been recharacterized as one service connection issue on the title page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Review of the record shows that the Veteran receives Social Security Administration (SSA) benefits.  It is unclear for which disabilities entitlement to receipt of such benefits has been established so the relevancy of the records cannot be determined at this time.  Under such circumstances, the Veteran's SSA records, to include a copy of any decision regarding the Veteran's claim for Social Security disability benefits, must be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); 38 C.F.R. § 3.159(c)(2).

Additionally, in June 2007, the Veteran submitted a VA Form 21-4142 listing his dates of treatment with particular VA physicians.  Some of the records identified, specifically those dates from November 2005 to June 2005, are not of record.  The Board notes that the RO previously responded to this record request with a request for more information in November 2007; this was in error as these records are VA treatment records, and not private treatment records, as noted by the Veteran in his statement in the "comments" section of the form.  Therefore, an effort should be made to obtain the Veteran's complete VA treatment records showing treatment for his diabetes mellitus, type II; right foot disorder; and left foot disorder, to include those dated from September 2003 to November 2006, and since April 2007.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

The Veteran contends that he injured his right foot in service in an accident in February 1975.  As the Veteran has an established history of treatment for a right foot disorder, to include a right foot fibroma, and his service treatment records show treatment for a laceration to the right leg, he should be provided with a VA examination in order to obtain an opinion on the etiology of his right foot disorder.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Haas v. Shinseki, 22 Vet. App. 385, 388-89 (2009) (holding that the Board's conclusion that an examination was not necessary was "arbitrary, capricious, an abuse of discretion or otherwise not in accordance with the law" when the first three prongs of McLendon were met but there was no competent medical evidence of record on the issue of whether the currently diagnosed disability was caused by service).  

Lastly, the Board recognizes that the October 2002 VA Form 9 indicated that the Veteran wanted a hearing before a Veterans Law Judge at the local RO with regard to the issue of entitlement to service connection for a right foot fibroma.  However, in the January 2008 VA Form 9 filed in connection with all the claims on appeal, he indicated that he did not want a hearing before a Veterans Law Judge.  On remand, the RO/AMC should contact the Veteran and seek clarification to determine if the Veteran wants a hearing before a Veterans Law Judge or wants to waive his right to a hearing and have his case decided on the evidence of record in regard to the right foot issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request clarification as to whether he wishes to testify at a hearing before a Veterans Law Judge at the local RO regarding the claim of entitlement to service connection for a right foot disorder to include right foot fibroma.  If a hearing is requested, such should be scheduled.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records, related to his diabetes mellitus, type II; right foot disorder; and left foot disorder, from the VA Medical Center in San Juan, Puerto Rico, to include those dated from September 2003 to November 2006, and since April 2007.  Also, request any records pertaining to treatment the Veteran received for any of the claimed disabilities from the Philadelphia, PA VAMC.   
 
3.  Make arrangements to obtain the Veteran's complete SSA records, to include a copy of any decision regarding the Veteran's claim for Social Security disability benefits, as well as the medical records relied upon in that decision.

Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  Notice to the Veteran of inability to obtain records should comply with 38 C.F.R. § 3.159(e).

4.  Thereafter, schedule the Veteran for an appropriate VA examination of his right foot.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Any indicated tests, including x-rays, should be accomplished.  

The examiner is requested to provide a diagnosis of any right foot disorder found to be present, including the presence of a fibroma.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right foot disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the February 1975 accident resulting in a laceration to the right leg.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot provide the opinion without a resort to speculation, then the examiner should explain why this is so. 

5.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.  

6.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


